               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE REMICADE ANTITRUST        :   CIVIL ACTION
LITIGATION                      :
                                :
                                :
This document relates to:       :
                                :
Direct Purchaser Actions        :   No. 18-cv-00303 (consolidated)


                              ORDER

     AND NOW, this     25th     day of October, 2018, upon

consideration of Movants J&J’s Motion to Compel Individual

Arbitration and Stay Proceedings (Doc. No. 29-1), Plaintiff’s

Opposition thereto (Doc. No. 41), Defendants’ Reply in Further

Support of their Motion (Doc. No. 48), and Plaintiff’s Sur-Reply

in Further Opposition to Defendants’ Motion (Doc. No. 56), it is

hereby ORDERED that the Motion is DENIED.



                                         BY THE COURT:



                                         s/J. Curtis Joyner
                                         J. CURTIS JOYNER, J.
